Title: To Alexander Hamilton from Rufus King, 8 March 1797
From: King, Rufus
To: Hamilton, Alexander



London Mar 8. 1797
Dear Sir,

On the 28 ulto. the Bank of England stopped payment in Specie. And since every Bank in Great Britain has followed the Example; the Directors say the Bank is more than Solvent, exclusive of their capital Stock invested in the Funds. Committees of the two House of Parliament, which have examined the affairs of the Bank, confirm by their Report the Declaration of the Directors, and Associations are forming throughout The Kingdom to receive and circulate Bank notes. Many whom I meet profess to believe that the Bank will soon be able to resume their former Course of Payments. But I see so few of the causes (if they exist) which are to effect this Restoration that I am somewhat skeptical—and my want of Faith is in some measure excuesed by circumstances that I think will for the present prevent the return of the Golden Age. No nation has supported a more perfect Credit than England: none has been able to substitute in so great a degree Paper in lieu of Coin—and in no Country therefore is the quantity of Specie comparatively so small as in England. This Fact was not practically believed—the Bank have now proved it to the conviction and dismay of the country: Besides Parliament have authorised the Bank to issue notes under £5—and they have also repealed the Laws prohibiting individuals from making and circulating their notes payable on Demand for Sums under £5. The consequence is, that the Banks are throwing into Circulation 20/. & 40/. notes to Supply the Absence of Guineas; and the manufacturers and private Bankers are likewise issueing to their workmen & Customers small Bills of every Denomination, which supply the absence of Shillings and Six penny Pieces. Before the Bank stopped payment, the merchants and Bankers were for a long time unable to obtain the usual quantity of Discounts with which they had been accustomed to be accomodated; immediately after this event every body was accomodated, and no one asked and was refused a Discount; thus a very large augmentation of the Notes of the Bank had taken place, and by the continuation of the emission of these Notes, aided by the numberless species of small notes issued by private Bankers, Manufacturers, and Projectors, the Quantity of Paper now afloat, and which will increase, forbids the expectation that the Bank will be able to open their Specie Vaults. Bank notes are already at a depreceation, which is proved by the reluctance with which every one parts with a Guinea by the sudden rise of for Exchange, and by the Demand for the amer. Stocks; which have risen in the course of a week Bk stock from £103. to £117 per Share—6 pr C. from 80 pr Ct. to 90. 3 pr Cts from 49 pr Ct. to 55. while the British three per Cents vibrate between 50 and 52.
Farewell yr’s very sincerely

Rufus King


P S. Since ⟨the capture of Mantua, the Austrians have notified this court of⟩ their resolution to prosecute the war, relying on the cooperation of G B. What Effect the pecuniary State of England may have upon their Disposition to persevere, I will not conjecture—without money the Emperor will not be able to go on. Thus you see a very interesting subject brought within a narrow compass. France will harass and work our commerce regardless of Justice. She makes our Treaty with Eng. the Pretence—had we made no Treaty her conduct wd. be the same. She has recently required of Hamburgh & Bremen to suspend and prohibit all commerce with Engld. As yet she has not succeeded in her views, tho she has recalled her Minister from Hamburgh. The Demand has likewise been repeated at Copenhagen, and a refusal to comply has produced a diplomatic Altercation as pointed perhaps as that between Col. Pickering and Mr. Adet.
Our Affairs in the mediterranean are settled or nearly so. Col. Humphries informs me that we stand well with Algiers. We have concluded a Treaty of Peace with Tripoli, and it is probable shall soon make a similar treaty with Tunis: the Dey of Algiers having invaded the Tunissean Territories principally says Col. Humphries to compel the Bey to conclude a Peace with the U States of Amer. for the accomplishment of which the Dey offers to advance the money from his own Treasury and engaged to guaranty this Treaty as he has done that with Tripoli. Strange event.

Col Hamilton

